Case 5:15-cv-02439-SMH-MLH Document 115 Filed 03/22/21 Page 1 of 1 PageID #: 2539




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

  JOANNA PRUITT LESTER                                CIVIL ACTION NO. 15-cv-2439

  VERSUS                                              CHIEF JUDGE HICKS

  WELLS FARGO BANK NA, ET AL                          MAGISTRATE JUDGE HORNSBY


                                            ORDER

          For the reasons assigned in the Report and Recommendation of the Magistrate

  Judge previously filed herein, and having thoroughly reviewed the record, including the

  written objections filed, and concurring with the findings of the Magistrate Judge under

  the applicable law;

          It is ordered that Plaintiff’s Motion to Compel Discovery (Doc. 87) is denied

  because the information sought by Plaintiff in RFP 6 is irrelevant. It is further ordered that

  Plaintiff’s request to void the summary judgment due to fraud is denied because no fraud

  was committed and, alternatively, the request for relief under Rule 60(b) is untimely.

          THUS DONE AND SIGNED at Shreveport, Louisiana, this the 22nd day of March,

  2021.
